Howell, J,
This suit is brought on a written obligation, dated December 2, 1605, to pay two thousand four hundred pounds of ginned cotton or $960, with eight per cent, interest. The defense is, that said instrument was given in part payment of certain slaves sold on third of March, 1865, by plaintiff to the defendant, A. B. Womack, who claims in rccouventiou tho return of two thousand five hundred and forty-seven pounds of cotton given by him in part execution of said contract of sale, or its market value.
The cause was twice tried before a jury, who found a verdict each time against both parties, and the defendant Womack has appealed from a judgment on the second verdict. He contends that under the authority of the case of Finn v. Carr, 19 A. 106, lie is entitled to recover back the portion of the price paid on a void contract.
We consider that case overruled by the subsequent case of Wainwright v. Bridges, 19 A. 234, and the now well established jurisprudence of this State, under which neither party to such contracts cau successfully invoke the aid of the courts. The fact that the transaction occurred after emancipation can avail the vendee no more than the vendor. Both are equally implicated in the wrong.
Judgment affirmed with costs.